         Case 7:20-cv-00244 Document 45 Filed on 12/11/20 in TXSD Page 1 of 2
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                     December 11, 2020
                            UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA,           §
                                    §
        Plaintiff,                  §
                                    §
VS.                                 §
                                    §
6.584 ACRES OF LAND, more or        §
less, HIDALGO COUNTY, TEXAS; ELOISA § CIVIL ACTION NO. 7: 20-cv-00244
CAVAZOS; et al.,                    §
                                    §
        Defendants.                 §
                                    §
                                    §

                                            ORDER

           The Court now considers the amended “Joint Discovery/Case Management Plan Under

F.R.C.P. 26(F)”1 filed by the United States and Defendant Eloisa Cavazos and Defendant-

Intervenor Jose Alfredo Cavazos. The Court notes that none of the other thirty-nine named

Defendants participated in the plan. The Court also notes Defendant Pablo Villareal, Jr, Hidalgo

County Tax Assessor/Collector has yet to be served in this case. As the parties do not fully agree

on the plan; there is a significant number of parties who did not confer as required by Federal

Rule of Civil Procedure 26(f); and there are still Defendants unserved in this case, the Court

continues the parties’ December 15th initial pretrial and scheduling conference2 to Tuesday,

January 12, 2021, at 9am. The Court ORDERS the United States to serve all unserved

Defendants by December 21, 2020 or show good cause for its failure to do so. The Court further




1
    Dkt. No. 44.
2
    Dkt. No. 43.


1/2
      Case 7:20-cv-00244 Document 45 Filed on 12/11/20 in TXSD Page 2 of 2




ORDERS the United States to confer with all Defendants and ORDERS the parties to file an

amended joint discovery/case management plan by January 4, 2021.

       IT IS SO ORDERED.

       DONE at McAllen, Texas, this 11th day of December 2020.


                                            ___________________________________
                                                         Micaela Alvarez
                                                    United States District Judge




2/2
